Citation Nr: 1201763	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  03-14 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for any acquired dermatological disorder. 

2.  Entitlement to service connection for any acquired dermatological disorder. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran performed active military service from May 1970 to November 1971.  His DD-214 reflects that he served with Army field artillery forces in Vietnam, earning a Vietnam Service Medal (hereinafter: VSM), the Vietnam Campaign Medal (VCM), an Army Commendation Medal, and one Overseas Service Bar. 

In April 1972, the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denied service connection for a fungus infection of the feet.  The Veteran was notified of that decision and of his right to appeal, but he did not appeal.  

This appeal arises to the Board of Veterans' Appeals (Board) from July 2002 and later-issued RO rating decisions that determined that new and material evidence had not been submitted and then declined to reopen the claim.  

The Board remanded the claim in March 2007 and again in June 2010.  

Entitlement to service connection for any acquired dermatological disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision of April 1972, the RO denied service connection for fungus of the feet and properly notified the Veteran of that decision.  

2.  The Veteran did not appeal the April 1972 decision and it became final.

3.  Evidence received at the RO since the April 1972 rating decision is so significant that it must be considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The April 1972 RO rating decision, which denied service connection for fungus of the feet, is final.  38 U.S.C. § 4005 (c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972).

2.  New and material evidence has been received to warrant reopening the previously and finally denied claim of entitlement to service connection for any acquired dermatological disorder and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is reopening the claim for benefits sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

New and Material Evidence for any Acquired Dermatological Disorder 

In an April 1972 rating decision, the RO denied entitlement to service connection for a fungus infection of the feet.  The Veteran, unrepresented, was notified of that action in a letter from the RO, and did not appeal.  Thus, the rating decision became final, according to the statute and regulations in force at that time.  See 38 U.S.C. § 4005 (c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972).

Pursuant to 38 U.S.C. §§ 5108 and 7105(c), when a claim has been disallowed by the RO, "the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered" unless new and material evidence has been presented.  38 C.F.R. §§ 3.156, 3.160 (2011).

38 C.F.R. § 3.156(a) (2011) states, "A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim."  This version of 38 C.F.R. § 3.156(a) applies to any claim to reopen a finally decided claim received on or after August 29, 2001.  The claim in this appeal was received in July 2002, after the effective date of the revision.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court stressed that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit stressed that newly submitted evidence could be material if it resulted in a more complete record for evaluating the disability.  

With respect to any application to reopen a finally decided claim, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The relevant evidence of record at the time of the April 1972 RO rating decision consists of service treatment records (STRs), a VA examination report, a DD Form 214, and the Veteran's claim and statements.  The STRs reflect that the Veteran was sound at entry into active military service.  A rash on the thighs, knees, and feet was treated in July 1970.  Similar treatment was again noted in August 1970 and the Veteran was then referred for a dermatological consultation.  The referral form notes two-months of itching and rash.  

A November 1971-dated separation examination report notes that the skin was abnormal.  A scaling rash was seen on the right foot, for which a diagnosis of "scaling tinea pedis" was given.  The Veteran filed for VA service connection immediately.  He was examined in December 1971.

A December 1971 VA examination report recites (erroneously) that a rash on the dorsum of both feet had appeared during active service, but it had never appeared anywhere else.  The examiner noted that the skin of the feet was presently normal, but stated that fungal foot infections undergo exacerbations and quiescent stages.  The diagnosis was fungus infection of the feet, quiescent.  

In April 1972, the RO denied service connection for a fungus infection of the feet on the basis that no infection was found during the recent examination.  The attached cover letter informed the Veteran that if the skin condition recurs he may reopen the claim by submitting medical evidence of such recurrence.

The Board must review the evidence submitted since the final April 1972 decision to determine whether any of it is new and material evidence, that is, whether it is neither cumulative nor redundant, whether it is so significant it should be considered to fairly evaluate the claim, whether it results in a more complete record for evaluating the service connection claim, or whether it at least triggers VA's duty to assist.  The evidence submitted since the April 1972 RO decision includes a December 2001-dated private medical report that reflects a recurrence of a skin rash.  He submitted this in July 2002, along with his application to reopen the claim. 

In July 2002, the RO determined that no new and material evidence had been submitted.  Regardless of the RO's determination, the Board finds that the medical evidence of recurrence of a skin rash is indeed new and material evidence.  This evidence is new because it had not been considered in the prior rating decision.  It is material because it provides evidence of an active skin disorder.  This evidence triggers VA's duty to obtain a medical opinion on the matter.  Thus, the Board concludes that the newly submitted evidence is new and material and is so significant that it must be considered.  

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  The application to reopen the claim must therefore be granted and the claim is reopened.  38 U.S.C.A. § 5108; Manio, supra.


ORDER

New and material evidence having been submitted, the application to reopen the claim of entitlement to service connection for any acquired dermatological disorder must be granted.  


REMAND

The salient features of this service connection claim are that the STRs and separation examination clearly showed the onset of tinea, a post-service December 1971 VA examination report explains that tinea will have exacerbations and quiescent stages, the Veteran has provided competent lay evidence of continuity of symptoms, and the most recent, July 2011 VA compensation examination report offers a continuing diagnosis of tinea.  Yet, the current VA examiner has dissociated tinea from active service on the basis that this is a new and separate development.  Because the recent medical opinion is not clearly supported by all of the evidence, the opinion must be returned for clarification.  

VA conducted two compensation examinations to determine the nature and etiology of any acquired dermatological disorder.  The earlier, July 2010, report offers a diagnosis of "dermatographic urticaria" of unknown etiology.  The examiner dissociated this disorder from any skin disorder shown during active service on the basis that dermatographic urticaria was not seen or treated during active service.  

The Veteran was again examined by VA in July 2011.  That physician offered a diagnosis not consistent with the July 2010 diagnosis.  The July 2011 examiner offered a diagnosis of tinea/dermatophytosis.  The examiner did not find dermatographic urticaria.  The Board therefore finds the July 2010 nexus opinion unpersuasive because that diagnosis is controverted by the July 2011 examiner.  See Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

The July 2011 VA compensation examination report notes that no urticaria was seen on examination.  What was seen were excoriations on both feet consistent with tinea/dermatophytosis.  The examiner then dissociated the current tinea with the tinea that arose during active service because a December 1971 VA examination showed normal skin.  The examiner also stated, "There is no objective evidence of the onset of a chronic skin condition during active duty."  The examiner concluded that the date of onset of tinea was uncertain.

The above-mentioned statements of the July 2011 examiner are not supported by the record.  The STRs clearly note the onset of scaling tinea pedis in July 1971, follow-up treatment in August 1971, and a diagnosis of scaling tinea pedis that was offered on the November 1971 separation examination report.  Thus, although the July 2011 examiner concluded that the date of onset of tinea was uncertain, the record clearly shows that tinea arose in July 1971.  

A December 13, 1971-dated VA Form 21-2507 mentions, "rash on body, chronic."  This notation was made only 32 days after discharge from active military service.  Thus, the recent VA examiner's finding of no objective evidence of a "chronic" skin condition during active service is called into question.  Moreover, a December 1971 VA examination report contains the following explanation: "The skin of the dorsum of the feet is normal at this time; however, this [is] characteristic of fungus infections of the feet which undergoes exacerbations and quiescent stages."  This medical explanation tends to account for the cyclical fluctuations of the fungus infection and tends to explain why not all examination reports contain evidence of a skin infection.

The December 1971 VA examination report contains one factual error.  The examiner noted a rash on the dorsum of the feet and then stated, "No other part of the body has been similarly involved with the skin rash."  This is erroneous because a July 1970 STR clearly documents a rash of the thighs, knees, and feet.

VA must comply with 38 C.F.R. § 4.2, which states, in pertinent part, that where a diagnosis is not supported by the findings on the examination report, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  Thus, the July 2011 report must be returned to the examiner for clarification.  

Accordingly, the case is REMANDED for the following action:

1.  The July 2011 VA compensation examination report should be returned to the VA examiner for an addendum opinion.  The examiner is asked to review the STRs, the December 1971 VA examination report, and the Veteran's credibly reported history of a rash that spread during the 1970s to the buttocks, legs, and chest, and then continued to the present.  Although the skin did appear normal in 1980, as the examiner noted in the July 2011 report, the examiner is asked to address whether it is at least as likely as not (50 percent or greater possibility) that the 1980 notation of normal skin represents a quiescent period of tinea, as opposed to a complete recovery from the prior skin condition that first appeared during active military service.  

The physician should offer a rationale for any conclusion in a legible report.  If the question cannot be answered, the physician should state the reason.  If the requested physician is not available, a qualified substitute may be used.  The Veteran may be re-examined if necessary.

2.  After the development requested above has been completed to the extent possible, the AMC should re-adjudicate the claim.  If the benefits sought remain denied, the Veteran and his representative should be furnished an SSOC and given an opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to report for examination, without good cause, (if an examination is scheduled) may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


